         Case 8:18-cv-03491-TDC Document 24 Filed 03/26/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 RENEE L. MCCRAY,

        Plaintiff,

        v.

 SAMUEL 1. WHITE, P .C.,
 SARA K. TURNER,                                          Civil Action No. TDC-18-3491
 JOHN E. DRISCOLL, III,
 ARNOLD HILLMAN,
 ROBERT H. HILLMAN and
 DEENA L. REYNOLDS,

        Defendants.




                                            ORDER

       On March 25,2019, the Court held a Case Management Conference. At that Conference,

Renee L. McCray clarified on the record that her Complaint proceeds against Defendant Deena L.

Reynolds in her capacity as substitute trustee, not in her individual capacity.    Based on that

information, defense counsel stated on the record that he was accepting service on behalf of all

Defendants in this action. McCray's request for an extension of the service deadline, see ECF No.

20, is therefore MOOT and all Defendants are deemed SERVED.

       For the reasons stated at the Case Management Conference, Defendants are granted leave

to file the proposed Motion to Dismiss or, in the Alternative, Motion for Summary Judgment. That

Motion will be deemed timely if filed by April 15, 2019. McCray's Opposition is due May 10,

2019. Defendants' Reply is due May 24, 2019. Defendants should include with their Motion a

statement reflecting that Defendants have reviewed any issues as to conflict of interest in having
         Case 8:18-cv-03491-TDC Document 24 Filed 03/26/19 Page 2 of 2



Robert Hillman act as counsel in this case, and that, upon that review, they consent to proceeding

with Robert Hillman as counsel.




                                                     THEODORE D. CHUAN
                                                     United States District Ju e




                                                 2
